74 F.3d 1227
Antoine Nassimos, Joseph Fichner, Jr., Michael Conroy,Anthony Rossi, Daniel W. Weltman, George Steiner,William A. Moore, William Tedesco,Michael Ignozzi, Alan Hanzov.New Jersey Board of Examiners of Master Plumbers, New JerseyAssociation of Plumbing, Heating and Cooling Contractors,Bayshore Ass'n of Plumbing, Heating, and CoolingContractors, Robert Muller, Officer of New Jersey Ass'n ofPlumbing, Heating and Cooling Contractors, Thomas Biondi, Alan Feid
NO. 95-5249
United States Court of Appeals,Third Circuit.
Dec 18, 1995

Appeal From:  D.N.J., No. 94-cv-01319,
Parell, J.


1
AFFIRMED.